NUMBER 13-17-00571-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                          Appellant,

                                            v.

JASON LAMBRECHT,                                                              Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.



                        ORDER OF ABATEMENT
            Before Justices Contreras, Longoria, and Hinojosa
                            Order Per Curiam

      This cause is before the Court on the State’s second motion to abate the appeal

for findings of fact and conclusions of law. The State brings this appeal from an order

granting a motion to suppress entered on October 4, 2017. This matter was abated on

January 23, 2018, with an order for the trial court to enter its findings of fact and

conclusions of law. On July 6, 2018, pursuant to this Court’s order, the trial court signed
its findings of fact and conclusions of law. The appeal was reinstated on July 19, 2018.

Prior to the trial court’s issuance of its findings of fact and conclusions of law, the State

submitted to the trial court proposed findings of fact and conclusions of law which

contained both the State’s position and the defendant’s position, allowing for the trial court

to choose between the two. However, after a review of the trial court’s entered findings

of fact and conclusions of law, it would appear that the trial court did not specify which

was the correct finding or conclusion, and instead signed the State’s proposal as is.

       In State v. Cullen, the Court of Criminal Appeals held that a trial court is required

to express its findings of fact and conclusions of law when requested by the losing party

in a motion to suppress. 195 S.W.3d 696, 700 (Tex. Crim. App. 2006). The trial court

has twenty days, from the date of its ruling on a motion to suppress, to file findings of fact

and conclusions of law, if it has not already made oral findings on the record and if the

non-prevailing party requested findings of fact and conclusions of law. See id. If the trial

court does not enter the findings of fact and conclusions of law within twenty days from

its ruling on the motion to suppress, the intermediate appellate court must exercise its

authority under Texas Rule of Appellate Procedure 44.4, and remand the case to the trial

court and order the trial court to enter findings of fact and conclusions of law. TEX. R.

APP. P. 44.4(b); Cullen, 195 S.W.3d at 698–700.

       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the State’s motion should be granted. Accordingly, the appeal is ABATED

and the cause is REMANDED to the trial court with instructions to make and file findings

of fact and conclusions of law consistent with the holding in Cullen. The trial court shall


                                              2
cause a supplemental clerk’s record containing the findings and conclusions to be filed

with the Clerk of this Court within thirty days from the date of this order. The appeal will

be reinstated upon receipt of the supplemental clerk’s record and upon further order of

this Court.

       It is so ORDERED.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of July, 2018.




                                             3